Title: From Thomas Jefferson to Bernard Peyton, 7 October 1822
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
Oct. 7. 22.
I recieved last night your favor of the 3d in expectation that the note would be discounted I had already drawn on you for 300 + 200 + 100 + 50D. say 650.D. I shall stop at that and settle Bacon’s balance otherwise.our river rose 1. foot with the late rains and we got off Wood’s boats with flour; but I learnt yesterday that the water failed before they got out of the river, and that they are now waiting a rain. I was on the point of drawing on this in favor of mr Barret. these two circumstances give me great uneasiness for him and yourself, from which no relief can be had but by rain. I have now deposited in the mill wheat for 350. barrels of flour & T. E. R. owes me 200. Barrels—our taxes too will soon now be called for, mine amounting here & in Bedford to upwards of 200.D. these things afflict me greatly and I have not much confidence that either prayers or a change of the moon can be depended on for rain—be so good as to forward my last quarter’s account. it is very necessary for my government. affectionately yoursTh: Jefferson